Citation Nr: 1643232	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  11-13 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran is represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION


The Veteran served on active duty from August 1968 to August 1971.

This appeal arises before the Board of Veterans' Appeals (Board) from a July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO), in Newington, Connecticut, which in pertinent part, denied an initial evaluation in excess of 50 percent for PTSD disability.  The jurisdiction now resides with the RO in Boston, Massachusetts. 

Notably, during the pendency of appeal, the Veteran's service-connected PTSD  was assigned temporary total disability ratings for the time periods between June 1, 2000, and July 31, 2010, and from March 13, 2012 and April 30, 2012, and those periods are no longer on appeal.  See July 2010 and June 2012 rating decision. 

In December 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In an October 2014 decision, the Board found that the Veteran's service-connected PTSD supported the assignment of an initial 70 percent for the entire period under appeal, and remanded the issue of entitlement to an initial evaluation in excess of 70 percent for service-connected PTSD as well as a claim for a total disability rating due to individual unemployability (TDIU) for additional development. 

In an August 2015 rating decision, the RO implemented the Board's award of an initial 70 percent evaluation for PTSD disability, and awarded entitlement to TDIU.  



FINDING OF FACT

In a September 2016 correspondence, the Veteran stated his desire to withdraw his claim of entitlement to an increased disability rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an initial disability rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a September 2016 correspondence, the Veteran stated his desire to withdraw his claim of entitlement to an increased disability rating for his PTSD. 

The Veteran has withdrawn the appeal as to the claim of entitlement to an increased disability rating for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  

Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.




ORDER

The appeal as to the claim of entitlement to an initial disability rating in excess of 70 percent for PTSD is dismissed.





____________________________________________
MICHEAL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


